DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
The examiner acknowledges the claim to priority of US 61/702,007 filed September 17, 2012 and US 61/847,961 filed July 18, 2013.
Status of Claims
Claims Filing Date
January 12, 2022
Amended
9
New
32
Cancelled
5, 12, 14, 19, 20, 23
Pending
1-4, 6-11, 13, 15-18, 21, 22, 24, 32
Withdrawn
1-4, 6-8, 15-18
Under Examination
9-11, 13, 21, 22, 24, and 32


	In the claims filed January 12, 2022 the status of claims 11 and 24 is “(Previously Presented – Withdrawn)”. Claim 11 has been pending and under examination since the first Office Action (see March 9, 2016 Non-Final rejection). Claim 24 was amended on December 10, 2019 to depend from independent claim 9, such that it was examined in the February 6, 2020 Final Rejection and all subsequent Office Actions. Therefore the status identifier of these claims is incorrect, they are pending and not withdrawn.
Examiner’s Amendment
Authorized 2/4/2022
Amended
15, 21
Cancelled
1-8, 10, 12, 14, 16-20, 23, 25-31
Allowed
9, 11, 13, 15, 21, 22, 24, 32


Response to Arguments
Asami
Applicant’s arguments, see Remarks para. spanning pgs. 7-8, filed January 12, 2022, with respect to Asami have been fully considered and are persuasive.  The rejection has been withdrawn. 
	The applicant persuasively argues the amended claims recite greater than 5 at% Si, whereas Asami teaches Si of up to 5 at% (Asami written English translation pg. 7 col. 1). As shown in Table 7 of Asami, Si content of 5 at% (Compositions 8 and 10) results in the amorphization conditions narrowing or disappearing, which teaches away from the claimed Si content of greater than 5 at% (Remarks para. spanning pgs. 7-8).
Nuetzel
Applicant’s claim amendments and arguments, see claim 9 line 2 and Remarks pg. 9 para. 2, filed January 12, 2022, with respect to Nuetzel have been fully considered and are persuasive.  The rejection has been withdrawn. 
	The applicant persuasively argues Nuetzel requires Mo of 0.2 to 3 at% and Cu of 0.5 to 5 at% (Nuetzel [0011]) (Remarks pg. 9 para. 2). 
Bose in view of Nuetzel
	Applicant’s claim amendments and arguments, see claim 9 line 2 and Remarks pg. 9 para. 2, filed January 12, 2022, with respect to Bose have been fully considered and are persuasive.  The rejection of Bose in view of Nuetzel has been withdrawn.
	The applicant persuasively argues Bose requires Fe of 2.43 to 2.66 at% (Bose 3:59-65) (Remarks pg. 9 para. 2).
Related Art
Hartmann (US 2009/0110955)
	Hartmann teaches a Ni: balance, Cr: 2 to 30 at%, B: 0.5 to 14 at%, P: 2 to 20 at%, Si: 0 to 14 at% amorphous, ductile brazing foil where P>B>P/15 ([0011]). In contrast, claim 9 recites P: 0.5 to 8 at% and B: 9 to 13 at%, such that B is more than P.
Claim Rejoinder
Claims 9-11, 13, 21, 22, 24, and 32 are allowable. The restriction requirement between Groups I-III , as set forth in the Office action mailed on October 29, 2015 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement is partially withdrawn.  Claim 15, directed to a process for making a metallic glass, is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Peck on February 4, 2022.
The application has been amended as follows: 
Please cancel claims 1-4, 6-8, 10, and 16-18.
Please amend claims 15 and 21 as follows:
Claim 15. A method of producing the metallic glass of claim 9 comprising:
melting an alloy into a molten state, the alloy having the composition consisting of Ni(100-a-b-c-d)CraSibBcPd, wherein an atomic percent of chromium (Cr) a is between 3 and 8, an atomic percent of silicon (Si) b is greater than 5 and not greater than 12, an atomic percent of boron (B) c is between 9 and 13, an atomic percent of phosphorus (P) d is between 0.5 and 8, and the balance is Ni; and
quenching the molten alloy at a cooling rate sufficiently rapid to prevent crystallization of the alloy, 
wherein the critical rod diameter of the metallic glass is at least 2 mm.
Claim 21. The metallic glass of claim 9, wherein the combined atomic percent of Si, B, and P is between 21.5 and 23.5
Reasons for Allowance
Claims 9, 11, 13, 15, 21, 22, 24, and 32 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 9, the prior art of record does not teach or suggest either alone or in combination a metallic glass consisting of 3 to 8 at% Cr, greater than 5 and not greater than 12 at% Si, 9 to 13 at% B, 0.5 to 8 at% P, and balance Ni that has a critical rod diameter of at least 2 mm.
With respect to claim 32, the prior art of record does not teach or suggest either alone or in combination a metallic glass consisting of 3 to 8 at% Cr, greater than 5 and not greater than 12 at% Si, 9 to 13 at% B, 0.5 to 8 at% P, up to 2 at% of one or more of Co, Mn, W, Ru, Re, Pd, Pt, Nb, V, and Ta, and balance Ni that has a critical rod diameter of at least 2 mm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S. H./
Examiner, Art Unit 1735


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735